Citation Nr: 0821879	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-12 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a deviated septum.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1970 
to September 1973.  

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.  

The Board remanded this case to the RO in August 2007, via 
the Appeals Management Center (AMC), for further development.


FINDING OF FACT

The additional evidence received since an August 1986 RO 
rating decision denying service connection for a deviated 
septum is duplicative or cumulative of evidence previously 
considered or does not relate to an unestablished fact 
necessary to substantiate this claim.


CONCLUSIONS OF LAW

1.  The RO's March 1986 decision denying service connection 
for a deviated septum is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 
(2007).   

2.  New and material evidence has not been received since 
that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100, et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of letters dated in March 
2004 and August 2007, the RO and AMC advised the veteran of 
the evidence needed to substantiate his claim and explained 
what evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The RO issued the first VCAA notice letter mentioned prior to 
initially adjudicating the claim - the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  That March 2004 VCAA letter did not 
specifically ask the veteran to provide any evidence in his 
possession pertaining to the claim.  Id., at 120-21.  
However, the more recent August 2007 VCAA letter did make 
this specific request.  This more recent August 2007 letter 
also informed him that a downstream disability rating and 
effective date will be assigned if his underlying claim for 
service connection is ever reopened and eventually granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Moreover, to comply with the Board's August 2007 remand 
directive, see Stegall v. West, 11 Vet. App. 268 (1998), this 
more recent August 2007 letter also apprised him of the 
specific reasons his claim was previously denied so that he 
would have an opportunity to respond by submitting or 
identifying evidence that would overcome those prior 
shortcomings in his claim.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Specifically, the August 2007 letter informed 
him that his claim was previously denied in March 1986 
because there was no evidence that his deviated septum was 
not a developmental abnormality but, instead, related to his 
military service.  See also VA Gen. Couns. Mem., para. 2, 3 
(June 14, 2006), where VA's Office of General Counsel issued 
informal guidance interpreting Kent as requiring the notice 
to specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
So the RO and AMC, on remand, have ultimately provided all 
notice required by § 5103(a), although additional notice 
following the initial letter was needed to accomplish this.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  But see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless).  

It equally deserves mentioning that, since providing the 
veteran the additional VCAA notice in August 2007, the AMC 
has gone back and readjudicated the veteran's claim in the 
March 2008 supplemental statement of the case (SSOC).  This 
is important to point out because the Federal Circuit Court 
has held that a statement of the case (SOC) or supplemental 
SOC (SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  

With respect to the duty to assist, the RO and AMC obtained 
the veteran's service medical record (SMRs), VA medical 
records, and private medical records.  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

Whether there is New and Material Evidence to Reopen the 
Claim

As already alluded to, in March 1986, the RO denied the 
veteran's claim for service connection for a deviated septum.  
He did not appeal that decision, so it is final and binding 
on him based on the evidence then of record.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 
20.302, 20.1103 (2007).  This, in turn, means there must be 
new and material evidence since that prior, final decision to 
reopen the claim and warrant further consideration of it on a 
de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since that prior March 1986 RO decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, and not appealed, VA 
must reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.

The veteran filed a petition to reopen his claim in January 
2004.  Therefore, under the revised standards (effective for 
petitions to reopen, as here, filed on or after August 29, 
2001), new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").  

The evidence to be considered in making this new-and-
material-determination is that added to the record since the 
last final denial on any basis.  Evans v. Brown, 9 Vet. App. 
273 (1996).

The additional evidence received since the RO's March 1986 
denial consists of VA treatment records.  A March 2004 record 
shows the veteran complained of a nasal obstruction following 
a septorhinoplasty operation in service.  He was diagnosed 
with a deviated septum.  In May 2004, a VA physician 
reaffirmed the veteran had a deviated septum.  



These additional records are new in the sense they have not 
been submitted to VA before and, therefore, never considered.  
But they are not also material because they do not relate to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  Specifically, none of these records 
suggests the veteran's deviated septum is other than a 
developmental abnormality that necessarily 
pre-existed his military service - for which service 
connection is generally precluded as a matter of express VA 
regulation.  See 38 C.F.R. §§ 3.303(c), 4.9; see also 
VAOPGCPREC 82-90 (July 18, 1990); Winn v. Brown, 8 Vet. App. 
510, 516 (1996); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  
There is still no indication, for example, that he sustained 
an injury (nasal trauma) during his military service that 
could possibly account for this condition.  Moreover, it was 
already acknowledged when denying his claim in March 1986 
that he had a deviated septum, even then, so merely supplying 
additional medical records confirming this very same point 
cannot serve as grounds for reopening his claim.  See Morton 
v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical 
records describing veteran's current condition are not 
material to issue of service connection and are insufficient 
to reopen claim for service connection based on new and 
material evidence).

In his and his representative's various written statements, 
the veteran merely reiterates arguments he made when the RO 
previously denied his claim in March 1986.  So this is not 
new evidence.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) 
(lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Indeed, 
in Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
specifically noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."



Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for a deviated 
septum.  And in the absence of new and material evidence, the 
benefit-of-the-doubt rule does not apply, and the petition to 
reopen the claim must be denied.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

As no new and material evidence has been submitted, the claim 
for service connection for a deviated septum is not reopened.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


